Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 09/30/2020, this is a First Action Allowance on the Merits. Claims 1-16 are currently allowed in the instant application.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
1.	This communication is an Examiner's reasons for allowance in response to application filed on 09/30/2020, assigned serial 17/038,588 and titled “Robotic system having non-planar inner projection of movable mechanism”.
2.	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
a.	After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable. A hypothetical prior art rejection would require impermissible hindsight reasoning.
 Thus, it is found that the application is now in condition for allowance.
b.	Claims 1-16 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements / steps in the same combination as a whole specified at least in independent claims 1 and 9. 
The present application is directed to a non-obvious improvement over the following prior art references:
US 2012/0287407 to De Paor - which is directed to projection system for use within a dome having a concave interior, the dome having an inner surface with a desired diffuse reflectivity, the system comprising: (i) a reflective sphere mounted at a central point within the concave interior of the dome, the reflective sphere having an outer surface of a desired diffuse reflectivity, the reflective sphere comprising a shell that defines an interior space; (ii) a dome projector situated within the dome, and oriented so as to project at least partially onto the dome inner surface of the dome, and adapted to produce a first dome projected image of a first celestial body on the dome inner surface; (iii) a sphere projector disposed at least partially within the interior space of the shell, the sphere projector oriented to project on the outer surface of the reflective sphere, and adapted to produce a first sphere projected image corresponding to a second celestial body on the outer surface of the reflective sphere; and (iv) wherein the relative position of the first dome projected image on the inner surface of the dome to the first sphere projected image on the outer surface of the reflective sphere is adapted to illustrate a desired orientation between the first and second celestial bodies.
US 2015/0220171 to Cho - which is directed to the display 150 may be configured in a curved display shape. The curved display 150 may have a curved surface of a designated curvature, and the curvature of the display 150 may be changed according to user's selection. Two or more curvatures may be applied to the curved surface of the single display 150. According to an embodiment of the present disclosure, the touch panel may be implemented to recognize hovering based on the shape of the curved surface of the display 150. The user may hover in a designated space (or a three-dimensional (3D) space) area formed according to the shape of the curved surface of the display 150 (hereinafter, referred to as a designated space of the display 150 or a designated space area of the display 150), and the display 150 may detect a multidimensional input (for example, point, line, surface, space) which is input to a designated location of the above-described space area based on information input to the touch panel.
Thus, the prior art references does not disclose the recited claim limitations when considered as a whole, Regarding Claim 1, “A robotic system having non-planar inner projection of movable mechanism, comprising: a non-planar projection surface; a first servo motor, the first servo motor connected with the non-planar projection surface, and the non-planar projection surface rotated synchronously along a first direction by the first servo motor; a second servo motor, the second servo motor connected with the non-planar projection surface, and the non-planar projection surface rotated synchronously along a second direction by the second servo motor an inner projection element, the inner projection element disposed relative to the non-planar projection surface, the inner projection element generating a target image, and the target image is projected onto the non-planar projection surface to form a display area, and the display area has a fixed boundary; and a support frame; wherein the first servo motor, the second servo motor and the inner projection element are disposed on the support frame, when the non-planar projection surface is synchronously rotated along the first direction by the first servo motor and/or synchronously rotated along the second direction by the second servo motor, the inner projection element is also rotated synchronously with respect to the first direction and/or the second direction.” 
Regarding Claim 9, “A robotic system having non-planar inner projection of movable mechanism, comprising: a non-planar projection surface; a servo motor, the servo motor connected with the non-planar projection surface, and the non-planar projection surface rotated synchronously along a direction by the servo motor; an inner projection element, the inner projection element disposed relative to the non-planar projection surface, the inner projection element generating a target image, and the target image is projected onto the non-planar projection surface to form a display area, and the display area has a fixed boundary; and a support frame; wherein the servo motor and the inner projection element are disposed on the support frame, when the non-planar projection surface is synchronously rotated along the direction by the servo motor, the inner projection element is also rotated synchronously with respect to the direction.”
There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
Dependent claims 2-8, and 10-16 are deemed allowable as depending either directly or indirectly from allowed independent claims 1 and 9.

c.	Therefore, claims 1-16 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
                               
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAIME FIGUEROA/ Primary Examiner, AU 3664